

113 S1831 IS: National Yellow Dot Program Act
U.S. Senate
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1831IN THE SENATE OF THE UNITED STATESDecember 16, 2013Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a national Yellow Dot Program to alert law enforcement and emergency services personnel to the medical conditions, prescriptions, and other vital information necessary to treat drivers and passengers in motor vehicles in emergency circumstances.1.Short titleThis Act may be cited as the National Yellow Dot Program Act.2.DefinitionsIn this Act:(1)AdministratorThe
		term Administrator means the Administrator of the National Highway
		Traffic Safety Administration of the Department of Transportation.(2)CoordinatorThe
		term Coordinator means the national coordinator of the Yellow Dot
		Program, who has been designated by the Administrator pursuant to section 3(a)(2)(A).(3)Program
		participantThe term program participant means a
		person who has agreed to participate in the Yellow Dot Program.(4)Yellow dot
		programThe term Yellow Dot Program means the Yellow
		Dot Program established under section 3(a).3.Yellow Dot
		Program(a)Establishment(1)In
		generalThe Administrator shall establish a national Yellow Dot
		Program to assist law enforcement and emergency services personnel to
		efficiently gather relevant medical information in the event of a motor vehicle
		accident or other medical emergency involving motor vehicles.(2)Coordinator(A)DesignationThe
		Administrator shall designate an employee of the Department of Transportation
		to serve as the national coordinator of the Yellow Dot Program.(B)ResponsibilitiesThe
		Coordinator shall—(i)provide
		information, training, and materials for the Yellow Dot Program to assist the
		State officials designated pursuant to paragraph (3)(B) in the
		implementation of the Yellow Dot Program;(ii)compile national
		statistics on Yellow Dot Program participation rates, broken down by State and
		age; and(iii)collaborate
		with States that have programs similar to the Yellow Dot Program to improve
		national consistency in training materials, participant forms and information,
		and subsequent data collection methods.(3)State
		participationEach State that elects to participate in the Yellow
		Dot Program shall—(A)notify the
		Coordinator of such election;(B)designate a
		State official to oversee the Yellow Dot Program throughout the State;
		and(C)comply with the
		requirements set forth in subsection (b).(b)State
		responsibilitiesEach participating State shall—(1)work with local
		law enforcement and emergency services agencies to publicize the Yellow Dot
		Program throughout the State;(2)distribute to
		program participants—(A)for
		each motor vehicle in which the program participant anticipates regularly
		driving or riding, a yellow sticker and a yellow folder; and(B)for
		each driver or passenger, a blank form with space to enter medical conditions
		of, prescriptions taken by, and other vital information of the program
		participant;(3)instruct local
		law enforcement and emergency services personnel about the purposes and
		requirements of the Yellow Dot Program; and(4)submit an annual
		report to the Coordinator that identifies the number of program participants in
		the State, broken down by age.(c)Program
		participant responsibilitiesEach program participant
		shall—(1)place the sticker
		distributed pursuant to subsection (b)(2)(A) in the bottom left corner of the
		rear window of each vehicle in which the program participant anticipates
		regularly driving or riding;(2)place the
		completed form distributed pursuant to subsection (b)(2)(B) in the folder
		distributed pursuant to subsection (b)(2)(A); and(3)place the folder
		with the relevant completed forms in the glove compartment of each vehicle in
		which the program participant anticipates regularly driving or riding.